MEMORANDUM *
H.F. Burford Sr. ("Burford") appeals the district court's denial of his motion to suppress. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
"Before embarking on the exercise of determining whether the affidavit supported probable cause, we may proceed directly to the issue of whether there was good faith reliance" upon an objectively reasonable search warrant. United States v. Crews, 502 F.3d 1130, 1136 (9th Cir. 2007). "This ends the inquiry without having to belabor the issue of whether the affidavit stated probable cause." Id. Considering, as we must, the totality of the circumstances, there is at least a colorable argument that Officer Heieren's affidavit supported a finding of probable cause here. See United States v. Arvizu, 534 U.S. 266, 277, 122 S.Ct. 744, 151 L.Ed.2d 740 (2002); Crews, 502 F.3d at 1136. Burford did not establish a substantial showing of deliberate falsehood or of reckless disregard for the truth that would prohibit the application of the good faith exception under Franks v. Delaware, 438 U.S. 154, 98 5.Ct. 2674, 57 L.Ed.2d 667 (1978). See United States v. Chavez-Miranda, 306 F.3d 973, 979 (9th Cir.2002). Consequently, admission of the evidence under the good faith exception is "particularly appropriate in the instant case because the legal question of whether probable cause existed is a close one, while the objective reasonableness of the offlcer['s] reliance on the warrant is more straightforward." United States v. Huggins, 299 F.3d 1039, 1047 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided 9th Cir. R. 36-3.